Jenkins, P. J.
A stepfather of minor children, who has not received from their mother a gift or transfer of her parental rights, is not entitled to the value of their services or to prosecute a laborer’s lien therefor, such right, where not transferred by her, remaining solely in the mother. Civil Code (1910), §§ 3022, 3032, 3037; McElmurray v. Turner, 86 Ga. 215, 219 (12 S. E. 359); Brown v. Sockwell, 26 Ga. 380, 386; Cox v. Adams, 5 Ga. App. 296 (63 S. E. 60); City of Albany v. Lindsey, 11 Ga. App. 573, 576 (75 S. E. 911).
(o) It appearing, from the instant foreclosure affidavit and the undisputed evidence, that the lien claimed by the stepfather included in part labor of his stepchildren, and that he failed to show any legal right thereto or what part of the total amount alleged to be due represented his own labor, the verdict for the full amount of the lien was unsupported by evidence, and it was error to overrule the defendant’s certiorari.

Judgment reversed.


Stephens and Hill, JJ., concur.